EXAMINER'S AMENDMENT
The amendment below is identical to that made in the Notice of Allowability mailed on February 11, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claim 53.

EXAMINER’S COMMENT
Election/Restrictions
Claims 38-40, 42, 45, 46, 48, 49, 51, and 55 are allowable. The restriction requirement between species, as set forth in the Office action mailed on November 25, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 25, 2020 is withdrawn.  Claims 41, 44, 47, 50, 54, 56, and 57, directed to a non-elected species (claims 41, 50, and 57 are drawn to the implant of Figs. 25A-D as noted in para. 0179; claims 44, 54, and 56 are drawn to the implant of Figs. 8A-8B; claim 47 is directed to the implant of Fig. 27), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 53, directed to a non-elected species withdrawn from consideration, has been cancelled because it (a) recites a second void whereas claim 46 does not identify a first void and (b) claim 54, which also depends from claim 46, recites a void.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 53 directed to a species non-elected without traverse (see above).  Accordingly, claim 53 been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a device as claimed in claims 38, 46, and 55, and specifically, that the intervertebral-disc-space portion includes top/bottom surfaces configured to directly contact the superior/inferior vertebrae (claim 38), that the remaining portion of the body has a top surface configured to directly contact the superior vertebra (claim 46), and that the remaining portion of the body includes top/bottom surfaces configured to directly contact the superior/inferior vertebrae (claim 55).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773